Citation Nr: 0631396	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to separate 10 percent disability evaluations for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1969 
and Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, in which the RO granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, evaluating it as zero percent disabling (non-
compensable) effective February 4, 2003, and for tinnitus, 
evaluating it as 10 percent disabling effective February 4, 
2003.  The veteran has perfected a timely appeal and did not 
request a Board hearing.

In June 2003, the veteran filed an informal claim of 
entitlement to service connection for birth defects of two 
children as secondary to in-service Agent Orange exposure.  
The RO responded in August 2003 with a letter to the veteran 
requesting additional information on this claim and enclosing 
VA Form 21-0304, "Application for Benefits for Certain 
Children With Disabilities Born Of Vietnam Veterans."  A 
review of the veteran's claims file shows that he did not 
respond to this letter.  That same month, in August 2003, the 
veteran filed a claim of entitlement to service connection 
for an "eye problem" as secondary to an in-service "head 
injury." The RO characterized these claims as separate 
service connection claims for a head injury and an eye 
problem and denied them in a January 2004 rating decision 
which was not appealed.

In May 2004, the veteran filed claims of entitlement to 
service connection for diabetes mellitus as secondary to in-
service Agent Orange exposure, and for hypertension, 
retinopathy, and peripheral neuropathy, each including as 
secondary to service-connected diabetes mellitus.  In April 
2005, the RO granted entitlement to service connection for 
diabetes mellitus based on in-service Agent Orange exposure, 
evaluating it as 10 percent disabling effective May 10, 2004.  
The RO also denied service connection for hypertension, 
retinopathy, and peripheral neuropathy, each including as 
secondary to service-connected diabetes mellitus.  This 
decision was not appealed.




FINDING OF FACT

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for a separate 10 percent 
evaluation for each ear for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims (Veterans Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  Resolution of the veteran's appeal is dependent 
instead on interpretation of the law and regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  And the provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, are dispositive.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, 
because there is no reasonable possibility that further 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Veterans Court held that the 
pre-1999 and pre-June 23, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed Smith to the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
Veterans Court decisions that may ultimately be overturned on 
appeal, the Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay essentially included all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  In this 
case, the veteran filed his service connection claim for 
tinnitus in January 2003.  As noted above, the RO granted 
service connection for tinnitus and evaluated it as 10 
percent disabling in June 2003.  In a Notice of Disagreement 
received at the RO in February 2004, the veteran requested an 
increased evaluation for tinnitus.  Accordingly, adjudication 
of the veteran's tinnitus claim was delayed by the stay 
imposed on claims affected by Smith.  

There is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under Diagnostic Code 
6260.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  
Consequently, the RO denied the veteran's request for an 
increased evaluation for tinnitus, specifically a 10 percent 
evaluation for each ear, in a Statement of the Case issued in 
March 2004.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained in Smith that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.  

As a consequence of the Federal Circuit's decision in Smith, 
on July 10, 2006, the Secretary rescinded the stay that had 
been imposed on all tinnitus claims affected by Smith and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for his service-connected 
tinnitus in each ear must be denied under both the new and 
old versions of the regulation.  As disposition of this 
appeal is based on the law and not the facts of the case, the 
appeal must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A schedular rating in excess of 10 percent for tinnitus, to 
include a separate disability evaluation for each ear is 
denied.  




____________________________________________
Richard F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


